



Exhibit 10.24


FIRST AMENDMENT TO CREDIT AGREEMENT




THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) dated as of January
20, 2017 by and among UDR, Inc., a Maryland corporation (the “Borrower”), each
of the Lenders party hereto and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent (the “Administrative Agent”).


WHEREAS, the Borrower, the Lenders, the Administrative Agent and certain other
parties have entered into that certain Credit Agreement dated as of October 20,
2015 (as in effect immediately prior to the effectiveness hereof, the “Credit
Agreement”); and


WHEREAS, the Borrower, the Lenders and the Administrative Agent desire to amend
certain provisions of the Credit Agreement on the terms and conditions contained
herein.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto
hereby agree as follows:


Section 1. Specific Amendments to Credit Agreement. Upon the effectiveness of
this Amendment, the parties hereto agree that the Credit Agreement is amended as
follows:


(a)The Credit Agreement is amended by adding the following new definitions to
Section 1.1 in the appropriate alphabetical location:


“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.


“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.


“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.


“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.


“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.


“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.


“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.







--------------------------------------------------------------------------------





(b)The Credit Agreement is amended by adding “or (iii) become the subject of a
Bail-In Action” immediately prior to the proviso of clause (d) of the definition
of “Defaulting Lender” in Section 1.1.


(c)The Credit Agreement is amended by restating the first sentence of Section
2.1(b) in its entirety to read as follows:


Not later than 7:00 a.m. Pacific time on the proposed date of a borrowing of
Revolving Loans that are to be Base Rate Loans and not later than 7:00 a.m.
Pacific time at least 3 Business Days prior to a borrowing of Revolving Loans
that are to be LIBOR Loans, the Borrower shall deliver to the Administrative
Agent a Notice of Revolving Borrowing.


(d)The Credit Agreement is amended by restating Section 2.1(c) in its entirety
to read as follows:


(c)    Funding of Revolving Loans. Promptly after receipt of a Notice of
Revolving Borrowing under the immediately preceding subsection (b), the
Administrative Agent shall notify each Revolving Lender of the proposed
borrowing. Each Revolving Lender shall deposit an amount equal to the Revolving
Loan to be made by such Lender to the Borrower with the Administrative Agent at
the Principal Office, in immediately available funds not later than (i) in the
case of Revolving Loans that are to be Base Rate Loans, 11:00 a.m. Pacific time
on the date of such proposed Revolving Loans and (ii) in the case of Revolving
Loans that are to be LIBOR Loans, 9:00 a.m. Pacific time on the date of such
proposed Revolving Loans. Subject to fulfillment of all applicable conditions
set forth herein, the Administrative Agent shall make available to the Borrower
in the account specified in the Disbursement Instruction Agreement, the proceeds
of such amounts received by the Administrative Agent (x) in the case of
Revolving Loans that are to be Base Rate Loans, not later than 1:00 p.m. Pacific
time on the date of the requested borrowing of such Revolving Loans and (y) in
the case of Revolving Loans that are to be LIBOR Loans, not later than 12:00
noon Pacific time on the date of the requested borrowing of such Revolving
Loans.


(e)The Credit Agreement is amended by restating the last sentence of Section
3.9(d) in its entirety to read as follows:


Subject to Section 12.20., no reallocation hereunder shall constitute a waiver
or release of any claim of any party hereunder against a Defaulting Lender
arising from that Revolving Lender having become a Defaulting Lender, including
any claim of a Non‑Defaulting Lender as a result of such Non‑Defaulting Lender’s
increased exposure following such reallocation.


(f)The Credit Agreement is amended by restating the parenthetical in
Section 5.2(b) in its entirety to read as follows:


(excluding in the case of any Credit Event occurring after the Effective Date,
the representations and warranties contained in clause (i) of Section 6.1.(i)
and in Section 6.1.(l))


(g)The Credit Agreement is amended by adding the following new Section 12.20 to
the end of Article XII:


Section 12.20. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.


Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the Write‑Down and Conversion Powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:







--------------------------------------------------------------------------------





(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and


(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:


(i)    a reduction in full or in part or cancellation of any such liability;


(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Amendment or any other Loan Document; or


(iii)     the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.


Section 2. Conditions Precedent. The effectiveness of this Amendment is subject
to receipt by the Administrative Agent of each of the following, each in form
and substance satisfactory to the Administrative Agent:


(a)    A counterpart of this Amendment duly executed by the Borrower, the
Guarantor and Lenders constituting the Requisite Lenders and the Requisite Class
Lenders of Revolving Lenders; and


(b)    Such other documents, instruments and agreements as the Administrative
Agent may reasonably request.


Section 3. Guarantor Reaffirmation. The Guarantor hereby reaffirms its
continuing obligations to the Administrative Agent and the Lenders under the
Guaranty and agrees that the transactions contemplated by this Amendment shall
not in any way affect the validity and enforceability of the Guaranty, or
reduce, impair or discharge the obligations of the Guarantor thereunder.


Section 4. Representations. The Borrower represents and warrants to the
Administrative Agent and the Lenders that:


(a)    Authorization. The Borrower has the right and power, and has taken all
necessary action to authorize it, to execute and deliver this Amendment and to
perform its obligations hereunder and under the Credit Agreement, as amended by
this Amendment, in accordance with their respective terms. This Amendment has
been duly executed and delivered by a duly authorized officer of the Borrower
and each of this Amendment and the Credit Agreement, as amended by this
Amendment, is a legal, valid and binding obligation of the Borrower enforceable
against the Borrower in accordance with its respective terms, except as (i) the
enforceability thereof may be limited by bankruptcy, insolvency or similar laws
affecting creditors rights generally and (ii) the availability of equitable
remedies may be limited by equitable principles of general applicability.


(b)    Compliance with Laws, etc. The execution and delivery by the Borrower of
this Amendment and the performance by the Borrower of this Amendment and the
Credit Agreement, as amended by this Amendment, in accordance with their
respective terms, do not and will not, by the passage of time, the giving of
notice or otherwise: (i) require any Government Approvals or violate any
Applicable Laws relating to the Borrower; (ii) conflict with, result in a breach
of or constitute a default under the Borrower’s articles of incorporation or
by‑laws or any indenture, agreement or other instrument to which the Borrower is
a party or by which the Borrower or any of its properties may be bound; or
(iii) result in or require the creation or imposition of any Lien upon or with
respect to any property now owned or hereafter acquired by the Borrower other
than Permitted Liens. The Borrower, each Subsidiary and each other Loan Party is
in compliance with each Governmental Approval applicable to it and in compliance
with all other Applicable Laws (including without limitation, Environmental
Laws) relating to the Borrower, a Subsidiary or such





--------------------------------------------------------------------------------





other Loan Party except for noncompliances which, and Governmental Approvals the
failure to possess which, would not, individually or in the aggregate, cause a
Default or Event of Default or have a Material Adverse Effect.


(c)    No Default. No Default or Event of Default has occurred and is continuing
as of the date hereof nor will exist immediately after giving effect to this
Amendment.


(d)    No Guarantors. As of the effective date of this Amendment, no Subsidiary
other than United Dominion Realty, L.P. is required to be a Guarantor pursuant
to the Credit Agreement.


Section 5. Reaffirmation of Representations by the Borrower. The Borrower hereby
repeats and reaffirms all representations and warranties made by it to the
Administrative Agent and the Lenders in the Credit Agreement and the other Loan
Documents to which it is a party on and as of the date hereof with the same
force and effect as if such representations and warranties were set forth in
this Amendment in full.


Section 6. Certain References. Each reference to the Credit Agreement in any of
the Loan Documents shall be deemed to be a reference to the Credit Agreement as
amended by this Amendment.


Section 7. Obligations. The Borrower confirms that all advances to, and debts,
liabilities, obligations, covenants and duties of, any Loan Party arising under
any Loan Document or otherwise with respect to any Loan, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue under the Loan Documents after the commencement by or against
any Loan Party or any Affiliate thereof of any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding, are
“Obligations” under and as defined in the Credit Agreement.


Section 8. Costs and Expenses. The Borrower shall reimburse the Administrative
Agent upon demand for all costs and expenses (including attorneys’ fees)
incurred by the Administrative Agent in connection with the preparation,
negotiation and execution of this Amendment and the other agreements and
documents executed and delivered in connection herewith.


Section 9. Benefits. This Amendment shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors and assigns.


Section 10. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.


Section 11. Effect. Except as expressly herein amended, the terms and conditions
of the Credit Agreement and the other Loan Documents remain in full force and
effect. The amendments contained herein shall be deemed to have prospective
application only, unless otherwise specifically stated herein. The execution,
delivery and effectiveness of this Amendment shall not, except as expressly
provided herein, operate as a waiver of any right, power or remedy of any Lender
or the Administrative Agent under any of the Loan Documents, nor constitute a
waiver of any provision of any of the Loan Documents.


Section 12. Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original and shall be
binding upon all parties, their successors and assigns.


Section 13. Definitions. All capitalized terms not otherwise defined herein are
used herein with the respective definitions given them in the Credit Agreement.


[Signatures on Next Page]




    





--------------------------------------------------------------------------------





    
IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to
Credit Agreement to be executed as of the date first above written.




 
UDR, Inc., a Maryland corporation
 
 
 
 
 
 
 
 
 
By:
/s/ J. Abram Claude
 
 
 
 
Name:
J. Abram Claude
 
 
 
 
Title:
VP - Treasurer
 
 
 
 
 
 
 
 
 
 
 
 
 
 
UNTIED DOMINION REALTY, L.P., a Delaware limited
 
 
partnership
 
 
 
 
 
 
 
 
By: UDR, INC., a Maryland corporation
 
 
 
 
 
 
 
 
 
By:
/s/ J. Abram Claude
 
 
 
 
Name:
J. Abram Claude
 
 
 
 
Title:
VP - Treasurer
 



























[Signatures Continue on Next Page]





--------------------------------------------------------------------------------







[Signature Page to First Amendment to Credit Agreement with UDR, Inc.]


 
WELLS FARGO BANK, NATIONAL ASSOCIATION, in its
 
capacity as Administrative Agent and individually as a
 
Lender
 
 
 
 
 
 
 
 
By:
/s/ Kevin A. Stacker
 
 
 
 
Name:
Kevin A. Stacker
 
 
 
 
Title:
Senior Vice President
 

















[Signatures Continue on Next Page]





--------------------------------------------------------------------------------







[Signature Page to First Amendment to Credit Agreement with UDR, Inc.]


 
J.P. Morgan Chase Bank, N.A. as a Lender
 
 
 
 
 
 
 
 
By:
/s/ Chiara Carter
 
 
 
 
Name:
Chiara Carter
 
 
 
 
Title:
Executive Director
 






